UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-6464



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DERRICK RAMON THIGPEN, a/k/a Pookie,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (CR-00-162; CA-05-142-2)


Submitted:   August 22, 2005            Decided:   September 16, 2005


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Derrick Ramon Thigpen, Appellant Pro Se. Laura Marie Everhart,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Derrick    Ramon   Thigpen   seeks    to    appeal   the   district

court’s orders denying relief on his 28 U.S.C. § 2255 (2000) motion

and denying his subsequent motion to reconsider pursuant to Fed. R.

Civ. P. 60(b).        The orders are not appealable unless a circuit

justice or judge issues a certificate of appealability.                28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).         A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).          We have independently reviewed the

record    and   conclude   that   Thigpen   has   not    made    the   requisite

showing.    Accordingly, we deny Thigpen’s motion for a certificate

of appealability and dismiss the appeal.               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                       DISMISSED